Citation Nr: 1144630	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-42 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.
 
2.  Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.
 
 
REPRESENTATION
 
Appellant represented by:   Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from June 1978 to March 1984.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, based on the evidence of record, the Board has re-characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).
 
The Veteran was scheduled for a Travel Board Hearing in August 2011 at the VA Regional Office in Winston-Salem.  He failed to appear for the scheduled hearing and no good cause was given for such failure to appeal, barring a future hearing.  38 C.F.R. § 20.702(d) (2011).
 
The issue of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  In May 1986, the Board denied service connection for schizophrenia.  That decision is final.
 
2.  The evidence associated with the claims file since the May 1986 Board decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia, and raises a reasonable possibility of substantiating the claim.  
 
 
CONCLUSION OF LAW
 
The May 1986 Board decision is final.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder to include schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.
 
New and Material Evidence 
 
VA received the Veteran's original claim of entitlement to service connection for schizophrenia in April 1984.  The Veteran was denied service connection in April 1984, October 1984, and April 1985.  He appealed the April 1985 denial and, in May 1986, the Board denied entitlement to service connection for schizophrenia.
 
The May 1986 Board decision denied the claim because it found clear and unmistakable evidence that his drug-induced psychotic disorder pre-existed entrance into service and was not aggravated by his service.  In May 1986, the Veteran was sent a letter informing him of the denial.  The claims file contains nothing to indicate he did not receive the May 1986 decision or any record that the U.S. Postal Service returned it to VA as undeliverable.  Thus, May 1986 Board Decision rating decision is final and binding on the Veteran. 38 U.S.C.A. § 7104 (West 2011).
 
Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
 
In Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 7104(b) establishes a jurisdictional bar to determining the claim on the merits that had previously been disallowed by the Board unless the Board first determines that new and material evidence has been submitted to reopen the claim.  In a November 2009 statement of the case, the RO reopened the claim of entitlement to service connection for schizophrenia and denied the claim on the merits, however, the Board cannot ignore jurisdictional matters, and it must independently determine if claim was properly reopened.  Only then may it review the merits of the appeal.  Id.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999). 
 
In determining whether evidence is new and material the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact. 38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992). 
 
In March 2007, the Veteran submitted a claim which, in part, was interpreted as a request to reopen his previously denied claim of entitlement to service connection for schizophrenia.  A May 2008 rating action found that the Veteran had not submitted new and material evidence, however, following the receipt of VA medical records, in a November 2009 statement of the case, the issue was reopened and denied.  
 
In May 1986, the Board denied entitlement to service connection based in part on findings that the Veteran's psychosis existed prior to service and was substance-induced.  Review of the claims file reveals that since the May 1986 Board decision, additional evidence has been added in support of the Veteran's claim.  The evidence added to the claims file includes additional statements from the Veteran, VA medical center treatment records, Social Security Administration Records and records from the North Carolina Department of Correction.  As all of these records post-date the Veteran's May 1986 Board decision, the evidence submitted to the claims file is new.
 
Significantly, included in the new VA medical center records is a February 2009 letter from the Veteran's attending psychiatrist, Dr. D.B., which states, in part, that it was likely that the appellant's in-service symptoms were due to schizophrenia as opposed to substance-induced psychosis and that his schizophrenia had its onset prior to 1984.  The Board finds that, since the new evidence directly pertains to the issue of whether schizophrenia began in service and whether it was substance-induced, it has a reasonable possibility of substantiating the claim and is therefore material to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.
 
As the Veteran has submitted new and material evidence, the issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened.  
 
 
 

ORDER
 
New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.  
 
 
REMAND
 
Initially, the Board notes that the Veteran was incarcerated between the periods of February 1989 and June 2007.  Included in the claims file are Social Security records which contain treatment records from the North Carolina Department of Correction.  It appears, however, that the Veteran also was incarcerated at additional facilities and it is unclear whether there are additional treatment records from the North Carolina Department of Correction which could better inform the Board as to his entitlement to service connection for a psychiatric disorder.  Accordingly, the Veteran should be afforded the opportunity to identify the names and addresses of any facilities in which he was treated for a psychiatric disorder, to include all correctional facilities where he served time between February 1989 and June 2007. The Veteran should also be requested to provide the necessary information and release forms for any and all facilities in which he received treatment for substance abuse.
 
In this case, the Veteran's June 1978 report of medical examination for enlistment does not report a psychiatric disorder.  The record contains, however, evidence of hospitalization prior to service in April 1975 for psychotic episodes. The evidence indicates that the Veteran's psychiatric disorders may be related to his service, however, neither the Board nor the Veteran is qualified to determine the etiology  of any diagnosed psychiatric disorder.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is therefore in order.
 
Here, because the Veteran's June 1978 report of medical examination does not demonstrate a psychiatric disorder at the time of enlistment, the presumption of soundness applies.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011). Accordingly, the Veteran's examiner must determine whether clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment, and that the disease was not aggravated by service.  In addressing these questions the VA examiner is to discuss the role of substance abuse in the Veteran's symptoms and diagnoses and to opine whether it is possible to distinguish those symptoms due to the use of illegal substances from those secondary to any innocently acquired psychiatric disorder diagnosed.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102 (2011). 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file to include any and all additional treatment records from the North Carolina Department of Correction, to include all records from the Lanesboro Correctional Institution,  and any other correctional facility in which he received treatment for mental health disorders or substance abuse.
 
All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the AMC/RO should schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet for rating mental disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and etiology of any diagnosed acquired psychiatric disorder.
 
After reviewing the claims file in its entirety, the examiner is to opine whether there is clear and unmistakable  evidence which demonstrates:
 
a)  That an acquired psychiatric disorder existed prior to enlistment, and;
 
b)  That an acquired psychiatric disorder was not aggravated by service.
  
The examiner is to ascertain, if possible, any role substance-abuse played in the etiology of any diagnosed psychiatric disorder.  If possible the examiner must also differentiate any symptoms due to an acquired psychiatric disorder versus those symptoms that are the result of the appellant's use of drugs.  The examiner is to discuss the Veteran's pre-service and in-service substance abuse in light of his present diagnosis of schizophrenia, as well as in light of the February 10, 2009 opinion of Dr. D.B. (tabbed in yellow in file number two).
 
A complete rationale for any opinions expressed must be provided.  
 
3.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).
 
4.  The AMC/RO must ensure that the examination report is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


